DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on January 7, 2021, is acknowledged.
3.	Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2021.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted January 8, 2019 and June 24, 2020, have been received and considered by the examiner. 


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komori et al. (JP 2018029006).
With regard to Claim 1, Komori et al. disclose in Figures 1-9, a system, called a power storage device (10), comprising: a cell support, called a case body (13), having an opening (13a) defined therethrough, wherein the opening (13a) is configured to have a battery cell, called an electrode assembly (12), positioned at least partially therein (paragraphs 0017-0018); and an insulator (30) positioned at least partially within the opening (13a) that covers at least the inner surface of the long side wall (13d), wherein the insulator (30) is configured to be positioned between the battery cell (12) and the cell support (13) such that the insulator (30) electrically-insulates the cell support (13) from the battery cell (12) (paragraphs 0026-0033). 
With regard to Claim 2, Komori et al. disclose wherein the cell support (13) comprises aluminum (paragraph 0018). 
With regard to Claim 3, Komori et al. do not specifically disclose wherein the cell support has a thermal conductivity from about 130 watts per meter-kelvin (W/m*K) to about 210 W/m*K, and an electrical resistivity from about 1 micro-ohm per centimeter (µΩ/cm) to about 20 µΩ/cm. However, such properties are inherent, given that both Komori et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 4, Komori et al. disclose wherein the insulator (30) comprises diamond-like carbon (paragraph 0026). 

With regard to Claim 6, Komori et al. disclose wherein the insulator (30) is positioned on an inner circumferential surface of the cell support (13) that defines the opening (13a), such that the insulator (30) is configured to be positioned radially-between the battery cell (12) and the cell support (13) (paragraphs 0026-0033). 
With regard to Claim 7, Komori et al. disclose wherein the insulator (30) has a thickness between 0.4µm to 3µm (paragraph 0029), which meets the claimed limitation that it is less than or equal to about 10 micrometers.

7.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaba et al. (US 2013/0236759 A1).
With regard to Claim 1, Kusaba et al. disclose in Figures 1-4, a system, called a battery holder (10), comprising: a cell support, called a support unit (20), having an opening, called holding holes (22), defined therethrough, wherein the opening (22) is configured to have a battery cell (Bt) positioned at least partially therein (paragraphs 0027-0032); and an insulator, called a holder unit (30) including a first spacer (32) and a second spacer (34), positioned at least partially within the opening (22), wherein the 
With regard to Claim 2, Kusaba et al. disclose wherein the cell support (20) comprises aluminum (paragraph 0027).
With regard to Claim 3, Kusaba et al. do not specifically disclose wherein the cell support has a thermal conductivity from about 130 watts per meter-kelvin (W/m*K) to about 210 W/m*K, and an electrical resistivity from about 1 micro-ohm per centimeter (µΩ/cm) to about 20 µΩ/cm. However, such properties are inherent, given that both Kusaba et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 5, Kusaba et al. disclose wherein the insulator (30) includes first spacer (32) having a thermal conductivity of 0.2 W/m*K and a second spacer having a thermal conductivity of 2 W/m*K (paragraphs 0030 and 0032), which meets the claimed limitation of having a thermal conductivity from about 0.1 watts per meter-kelvin (W/m*K) to about 5 W/m*K, an electrical insulation property of 1010 Ωcm or greater (paragraph 0030). Kusaba et al. do not specifically disclose an electrical conductivity from about 1E4 ohms per meter (Ω/m) to about 1E12 Ω/m. However, such properties are inherent, given that both Kusaba et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently 
 With regard to Claim 6, Kusaba et al. disclose wherein the insulator (30) is positioned on an inner circumferential surface of the cell support (20) that defines the opening (22), such that the insulator (30) is configured to be positioned radially-between the battery cell (Bt) and the cell support (20) (paragraphs 0027-0032; See Figures).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1), as applied to Claims 1-3 and 5-6 above, in view of Komori et al. (JP2018029006A).

Komori et al. disclose in Figures 1-9, a system, called a power storage device (10), comprising: a cell support, called a case body (13), having an opening (13a) defined therethrough, wherein the opening (13a) is configured to have a battery cell, called an electrode assembly (12), positioned at least partially therein (paragraphs 0017-0018); and an insulator (30) positioned at least partially within the opening (13a) that covers at least the inner surface of the long side wall (13d), wherein the insulator (30) is configured to be positioned between the battery cell (12) and the cell support (13) such that the insulator (30) electrically-insulates the cell support (13) from the battery cell (12) (paragraphs 0026-0033). Komori et al. disclose wherein the insulator (30) comprises diamond-like carbon (DLC) (paragraph 0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use diamond-like carbon as the insulator in the system of Kusaba et a., because Komori et al. teach that diamond-like carbon (DLC) has high hardness and electrical insulation, and excellent frictional wear characteristics (paragraph 0026).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1), as applied to Claims 1-3 and 5-6 above.
With regard to Claim 7, Kusaba et al. do not specifically disclose wherein the insulator, called a holder unit (30) including a first spacer (32) and a second spacer (34), has a thickness that is less than or equal to about 10 micrometers. Before the effective .

12.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1) in view of Nakanao et al. (US 2019/0020001 A1).
With regard to Claim 8, Kusaba et al. disclose in Figures 1-4, a system, called a battery holder (10), comprising: a cell support, called a support unit (20), made up of first and second blocks (21, 25), and a having an opening, called holding holes (22), defined therethrough,  a plurality of battery cells (Bt) (paragraphs 0027-0032); a plurality of first insulators, called a holder unit (30) including a first spacer (32) and a second spacer (34), positioned at least partially within the opening (22), wherein the first insulators (30) are configured to be positioned at least partially between the battery cells (Bt) and the first cell support (20) to electrically insulates the first cell support (20) (paragraphs (0027-0032), and a plurality of second insulators, called a holder unit (30) including a first spacer (32) and a second spacer (34), positioned at least partially within the opening (22), wherein the second insulators (30) are configured to be positioned at least partially between the battery cells (Bt) and the first cell support (20) to electrically insulates the second cell support (20) (paragraphs (0027-0032). Kusaba et al. do not specifically disclose wherein a first end of each battery cell is positioned in one of the 
Nakano et al. disclose in Figures 4-6, a battery pack (10) including a first cell support, called an end surface plate (21-upper), having a plurality of first openings, called insertion holes (22), defined therethrough; a second cell support, called an end surface plate (21-lower), having a plurality of second openings, called insertion holes (22), defined therethrough; a plurality of battery cells (1), wherein a first end of each battery cell (1) is positioned in one of the first openings (22) of the upper end surface plate (21), and wherein a second, opposing end of each battery cell (1) is positioned in one of the second openings (22) of the lower end surface plate (21); a plurality of first insulators, called insulating walls (25) and partition walls (26), wherein the first insulators (25, 26) are configured to be positioned at least partially between the battery cells (1) and the first cell support (21-upper) to electrically insulate the first cell support (21-upper); and a plurality of second insulators, called insulating walls (25) and partition walls (26), wherein the second insulators (25, 26) are configured to be positioned at least partially between the battery cells (1) and the second cell support (21-lower) to electrically insulate the second cell support (21-lower) (paragraphs 0060-0067; See Figures). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include a first cell support and a second cell support in which a first end of each battery cell is positioned in one of the first openings of the first cell support, and wherein a second, opposing end of each battery cell is positioned in one of the second openings of the second cell support in the system of Kusaba et al., because Nakano et al. teach that this configuration allows for the ends of battery cells to 
With regard to Claim 9, Kusaba et al. disclose wherein the cell support (20) comprises aluminum (paragraph 0027).
With regard to Claim 10, Kusaba et al. disclose wherein the first and second cell supports comprise a metal with high thermal conductivity (paragraph 0027) and do not specifically comprise ceramic material. 
With regard to Claim 11, Kusaba et al. do not specifically disclose wherein the first and second cell supports have a thermal conductivity from about 130 watts per meter-kelvin (W/m*K) to about 210 W/m*K, and an electrical resistivity from about 1 micro-ohm per centimeter (µΩ/cm) to about 20 µΩ/cm. However, such properties are inherent, given that both Kusaba et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.

13.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1) in view of Nakano et al. (US 2019/0020001 A1), as applied to Claims 8-11 above, and in further view of Komori et al. (JP2018029006A).
With regard to Claim 12, Kusaba et al. and Nakano et al. disclose the system in paragraph 12 above, but do not specifically disclose wherein the first and second insulators comprise diamond-like carbon. 

With regard to Claim 13, Komori et al. do not specifically disclose wherein the diamond-like carbon has a thermal conductivity from about 0.1 watts per meter-kelvin (W/m*K) to about 5 W/m*K, and an electrical resistivity from about 1E4 ohms per meter (Ω/m) to about 1E12 Ω/m. However, such properties are inherent, given that both Komori et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.

With regard to Claim 15, Kusaba et al. disclose wherein each first insulator (30) is positioned on an inner circumferential surface of the first cell support (20) that defines one of the first openings (22) (paragraphs 0027-0032; See Figures).

14.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaba et al. (US 2013/0236759 A1), Nakanao et al. (US 2019/0020001 A1), Komori et al. (JP2018029006A), as applied to Claims 12-15 above, and in further view of Morioka et al. (US 10,439,178).
With regard to Claim 16, Kusaba et al., Nakano et al., and Komori et al. disclose the system in paragraphs 12 and 13 above, but do not specifically further disclose  comprising an adhesive positioned radially-between the battery cells and the first insulators. 
Morioka et al. disclose in Figure 4, a battery module (10) including a cell support, called a protective case (16), and insulators, called a battery cell holder (14), in which battery cells (12) are held in an upright direction with their lower end portions received in openings called receiving holes (15) between the insulators (14).  Morioka et al. disclose wherein the battery cells (12) is inserted into the inserting hole (15) and fixed to 
With regard to Claim 17, Kusaba et al., Nakano et al., and Komori et al. disclose the system in paragraphs 12 and 13 above, but do not specifically further disclose  comprising an adhesive positioned radially between the first insulators and the first cell support.
Morioka et al. disclose in Figure 4, a battery module (10) including a cell support, called a protective case (16), and insulators, called a battery cell holder (14), in which battery cells (12) are held in an upright direction with their lower end portions received in openings called receiving holes (15) between the insulators (14).  Morioka et al. disclose wherein the battery cells (12) is inserted into the inserting hole (15) and fixed to the insulator (14) with an adhesive (6) (column 4, lines 11-36), but do not specifically further disclose comprising an adhesive positioned radially between the first insulators and the first cell support. Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art at the time of the invention to place adhesive between the first insulators and the first cell support, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725